DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “wherein the step S100 comprises: Step S101: fabricating a sensor base: fabricating a devised electrode pattern on a sensor substrate, and leading out a corresponding electrode lead: wherein the electrode pattern is formed on a surface of the sensor substrate by an electronic beam evaporation process and a photolithographic process, and respective electrode pairs are crossed like a brush, but do not intersect; Step S102: applying nanometer gas-sensitive materials: uniformly applying different nanometer gas-sensitive materials on the surface of the sensor base to form an entity array: further, sufficiently dispersing the nanometer gas-sensitive materials into ethanol, and coating a surface of a front-side testing electrode with the materials by spraying, spin-coating, or drop-coating to form a gas-sensitive film: Step S103: forming a virtual sensor array: applying a pulse heating voltage to the entire sensor array to form the virtual sensor array” in combination with all the limitations of claim 1. 
Claims 3-10 are dependent on claim 1 and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868